                                     NOTICE OF SALE
UNITED STATES DISTRICT COURT. EASTERN DISTRICT OF NEW YORK. WINWARD
BORA LLC, Pltf. vs. AUGUSTIN BAEZ, et al, Defts. Civil Action #19-cv-01755-JBW-JO.
Pursuant to judgment of foreclosure and sale entered Sept. 9, 2019, I will sell at public
auction in the Lobby of the Brooklyn Courthouse, Eastern District of New York, located at
225 Cadman Plaza East, Brooklyn, NY on November 14, 2019 at 1:30 p.m. prem. k/a 748
Drew Street, Brooklyn, NY. Said property beginning at a point on the westerly side of
Drew St., formerly known as Drew Avenue, distant 300 ft. Southerly from the corner
formed by the intersection of the southerly side of Blake Ave. with the westerly side of
Drew St., being a plot 100 ft. x 37 ft 5-¼ inches. Approx. amt. of judgment is $230,034.62
plus costs and interest. Sold subject to terms and conditions of filed judgment and terms
of sale. SUSAN ELLEN RIZOS, Referee. THE MARGOLIN & WEINREB LAW GROUP,
LLP, Attys. for Pltf., 165 Eileen Way, Ste. 101, Syosset, NY. #97663
